DISSENTING OPINION BY
BENDER, J.:
¶ 1 I respectfully dissent because neither Appellant nor any other allotment owners have the right to construct or maintain a dock as a result of the easement in question. The majority cites our prior memorandum, which described the easement as follows:
The allotment plan divided the subdivision into individual residential lots with five areas designated as either “landing” or “boat landing” areas. All allotment owners have an easement on those five areas for the purpose of launching and retrieving of watercraft on Canadohta Lake, a lake which borders the subdivision.
Dumm v. Randa, 881 A.2d 893 (Pa.Super.2005) (unpublished memorandum).
¶ 2 The Honorable John F. Spataro, the trial court judge, further described the easement in his first memorandum dated January 23, 2004.
The land in dispute will be referred to as the “easement property.” The dock in dispute which extends approximately 50 feet from the easement property will be referred to as the “easement dock.” The easement dock is approximately 4 feet in width and is not centered on the easement property but rather is located more to the east, as more particularly illustrated in the drawing which appears below.
There is no language appearing in the plan of lots that expressly defines the use for which the easement property was assigned. There are 5 areas throughout the allotment plan that are designated as either “landing” or “boat landing” that presumably are utilized for the launching and retrieving of watercraft. The manner in which the easement property is depicted on the plan of lots, along with the consistent testimony of several witnesses, leads to the conclusion that the easement property was intended to be used by all allotment owners, particularly those not having lakefront or canal fronting property, for purposes of accessing the lake.
Trial Court Memorandum, 1/23/04, at 2-3.
¶ 3 Judge Spataro further addressed the easement in his second memorandum dated October 13, 2005.
We begin with the obvious. The [Appellants] and their predecessors in title constructed and have maintained a dock, affixed to land that they do not own and extending into waters that they do not have an independent right to assert a possessory interest in. As previously held by this Court (unaffected by the remand order of the Superior Court), the [Appellants] have not obtained a prescriptive rights to maintain their dock.
Trial Court Memorandum, 10/13/05 at 4.
¶ 4 Appellant’s theory and the majority’s reasoning both rest on the fact that Appellant has a right to construct and maintain a dock. That is not the case. As the trial court found, based upon written documents and recorded maps, Appellant and other allotment owners have an easement which permits them to launch and retrieve watercraft on Canadohta Lake. No deed or other evidence was produced that provided for Appellant and other allotment owners to have the right to construct and maintain docks, which given the width of the easement, could interfere with the launching and retrieving of watercraft on Canadohta Lake. Property rights cannot be conjured *871up because one wants the right. The right to launch and retrieve watercraft is common on bodies of water throughout our nation. Many municipalities bordering bodies of water have public launching areas which give watercraft owners the right to launch and retrieve their watercraft. They do not give citizens the right to build docks on the body of water. If that were the case, many docking easements would soon become unusable because docks would be constructed where the easement meets the water.
¶ 5 Likewise, the right to construct a dock is a right possessed by owners of waterfront property. That is one of the reasons waterfront property is more costly than lots not abutting the water. The majority errs in its reasoning in that the easement implies that the right of access includes the right to a dock. See Majority Opinion at 868. Such a presumption has no place in property law and would be an unworkable system. Access to bodies of water, including launching and retrieving watercraft, requires free access to the body of water. If docks are built at the end of access easements, it negates the access the easement provides.
¶ 6 Accordingly, I would affirm the decision of the trial court.